DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
 The drawings are objected to because: in figures 3-5 the text for the steps is not legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: In ¶0053 the language “allowable timer period” (emphasis added) should be “allowable time period”.  
Appropriate correction is required.

Allowable Subject Matter
 Claims 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-15 allowed.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 8, 10, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0158213 (Mathews et al.).
With respect to claim 1
Mathews discloses: A remote control locomotive (RCL) system (see at least Fig 8 and 9; #202 and ¶0059) comprising: 
a consist (#802) including 
at least one locomotive (#202) and 
at least one pneumatic brake pipe (#816); and 
an RCL controller (#900, #902) configured to control the at least one locomotive (see at least Fig 10; #902; and ¶0081; The Examiner notes that in ¶0081 Mathews discloses that all the systems in Fig 10 may be included in controller #902.), the RCL controller (#900, #902) comprising: 
a memory (#904) configured to store computer-executable instructions (see at least Fig 10; #904; and ¶0081) and at least one pressurization reference (see at least ¶0064; Discussing determining how long the air brakes take to reach a certain pressure.) including correspondence relationships between pneumatic brake pipe pressurization time periods (see at least ¶0064) and pneumatic brake pipe air volumes (see at least Fig 9; #816; and ¶0062-64; Discussing looking at the flow rate and time period to determine the volume of air in the line #816.); and 
a processor (#902) configured to execute the computer-executable instructions stored in memory to: 
monitor a time period to pressurize the at least one pneumatic brake pipe (see at least Fig 9; #816; and ¶0062-64; Discussing looking at the flow rate and time period to determine the volume of air in the line #816.); 
compare the monitored time period to pressurize the at least one pneumatic brake pipe (#816) to the pressurization reference stored in memory (see at least ¶0063, ¶0064, and ¶0066; discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more than expected.); and 
determine a fault (see at least ¶0064; Discuss determining if the train length in the trip data is incorrect.) or a number of locomotives in the consist (see at least Fig 9; and ¶0063-64) according to the comparison of the monitored time period to pressurize the at least one pneumatic brake pipe to the pressurization reference stored in memory (see at least ¶0063, ¶0064, and ¶0066; discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more than expected.).
With respect to claim 2
Mathews discloses: wherein:
the pressurization reference includes correspondence relationships between an estimated number of locomotives (#202) in the consist and pneumatic brake pipe (#816) air volumes (see at least Fig 8 and 9; #202 and #816; and ¶0046 and ¶0062-64; Discussing determining the number of vehicles #202 in the system and that the vehicles #202 may be locomotives.); and 
the processor (#902) is configured to store the estimated number of locomotives in the consist in memory (#904) according to the comparison of the monitored time period to pressurize the at least one pneumatic brake pipe to the pressurization reference stored in memory (see at least Fig 8 and 9; #202 and #816; and ¶0046, ¶0062-64, and ¶0066; Discussing determining the number of vehicles #202 in the system and that the vehicles #202 may be locomotives.). 
 With respect to claim 3
Mathews discloses: wherein the processor (#902) is configured to: 
determine an air volume of the at least one pneumatic brake pipe (#816) according to the comparison of the monitored time period to pressurize the at least one pneumatic brake pipe (see at least ¶0062-64 and ¶0066) to the pressurization reference stored in memory (see at least ¶0063, ¶0064, and ¶0066; discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more than expected.); and
calculate a brake fault timing value according to the determined air volume of the at least one pneumatic brake pipe (see at least ¶0062-64 and ¶0066; Discussing determining the difference between an expected time to increase air pressure and the actual time it took to increase the air pressure.) .
With respect to claim 5
Mathew discloses: wherein the processor (#902) is configured to determine an excessive consist length (see at least ¶0062-64) when the monitored time period to pressurize the at least one pneumatic brake pipe is greater than a specified maximum time period threshold (see at least ¶0062-64 and ¶0066; Discussing determining that the train is longer than expected by determining the amount of air used is more than expected.  Also the amount of air used is determined by integrating the air flow rate over time.).
With respect to claim 7
Mathews discloses:
wherein the RCL controller (#900, #902) includes at least one pneumatic connection for coupling to the locomotive (see at least Fig 9 and 10; #202, #900, and #902; and ¶0062) and at least one electrical connection for coupling to the locomotive (see at least Fig 10; #900 and #902; and ¶0081).
With respect to claim 8
Mathews discloses:
wherein the at least one pneumatic connection of the RCL controller is coupled to at least one of a main reservoir, an independent apply and release pipe (IARP), an actuating pipe (ACT), and a Brake Pipe (BP) valve (see at least Fig 9; #816; and 0062).
With respect to claim 10
Mathews discloses:
wherein the processor is configured to inhibit penalty brake recovery of the RCL system (see at least ¶0069; The Examiner notes that preventing a train from moving due to certain conditions would read on the “inhibit penalty brake recovery” if the train is stopped because certain conditions.) in response to the processor (#902) determining that the RCL controller (#900 and #902) is controlling more locomotives (#202) than a specified locomotive control number of the RCL controller (see at least Fig 9; #900 and #902; and ¶0062-66 and ¶0069). 
With respect to claim 11
Mathews discloses:
wherein the processor (#900 and #902) is configured to adjust independent brake fault detection criteria according to the determined number of locomotives in the consist (see at least Fig 9; and ¶0069-70; Discussing determining if the number of trains detected matches the trains in the trip data and if they do not prevent the train from moving.).
With respect to claim 12 
Mathews discloses:
at least one pressure sensor and at least one airflow meter coupled with the pneumatic brake pipe to detect a pressure and airflow rate in the pneumatic brake pipe (see at least ¶0062-64).
With respect to claim 16
Mathews discloses:
A remote control locomotive (RCL) controller (see at least Fig 8 and 9; #202 and ¶0059) comprising: 
a memory (see at least Fig 8 and 10; #210, #212, and #900-904; and ¶0047-48 and ¶0081) configured to store computer-executable instructions for controlling one or more locomotives (see at least Fig 8 and 10; #202, #210, #212, and #900-904; and ¶0047-48 and ¶0081) including at least one pneumatic brake pipe (see at least Fig 9; #816; and ¶0062); and 
a processor (see at least Fig 8 and 10; #210, #212, and #900-904; and ¶0047-48 and ¶0081) configured to execute the computer-executable instructions stored in memory (see at least Fig 8 and 10; #210, #212, and #900-904; and ¶0047-48 and ¶0081) to: 
receive a Train Brake release command (see at least Fig 10; #1000-1012; and ¶0069 and ¶0091-92; Discussing allowing movement of the train under certain circumstances) and determine whether the received Train Brake release command is received through a remote controlled locomotive (RCL) charge mode (see at least Fig 8 and 10; #1000-1012; and ¶0062-66, ¶0069 and ¶0091-92; Discussing determining the train length when charging the brake and allowing/stopping the train from moving if the length is different than what is expected.); 
monitor an airflow rate over time associated with the at least one pneumatic brake pipe (see at least Fig 9; #816; and ¶0062-64; Discussing looking at the flow rate and time period to determine the volume of air in the line #816.);
estimate a total volume of the at least one pneumatic brake pipe according to the monitored airflow rate over time (see at least Fig 9; #816; and ¶0062-64; Discussing looking at the flow rate and time period to determine the volume of air in the line #816.); 
categorize the estimated brake pipe volume and determine whether the categorized brake pipe volume meets a requirement of a specified operation (see at least ¶0063-66 and ¶0069; Discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more/less than expected and not allowing the train to move if the total air used is more/less than expected.); and 
proceed with the specified operation or command an emergency brake application in response to determining whether the categorized brake pipe volume meets a requirement of a specified operation (see at least ¶0063-66 and ¶0069; Discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more/less than expected and not allowing the train to move if the total air used is more/less than expected.).
With respect to claim 17
Mathews discloses:
wherein proceeding with the specified operation includes (see at least ¶0063-66 and ¶0069): 
proceeding with the specified operation in response to determining that the categorized brake pipe volume meets the requirement of the specified operation (see at least ¶0063-66 and ¶0069); and 
releasing the at least one pneumatic brake pipe (see at least Fig 8 and 10; #1000-1012; and ¶0062-66, ¶0069 and ¶0091-92; Discussing determining the train length when charging the brake and allowing/stopping the train from moving if the length is different than what is expected.).
With respect to claim 18:
Mathews discloses:
wherein commanding the emergency brake application includes: 
commanding the emergency brake application in response to determining that the categorized brake pipe volume does not meet the requirement of the specified operation (see at least ¶0063-66 and ¶0069; Discussing looking at the time for the conduits to reach a designated pressure and determine if the total air used is more/less than expected and not allowing the train to move if the total air used is more/less than expected.); and 
initiating an emergency recovery process (see at least ¶0063-66 and ¶0069; The Examiner notes that this term is fairly broad and would include keeping the train from moving).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158213 (Mathews et al.) in view of AU 2015202191 (Schlosseer et al.).
With respect to claim 6
Mathew teaches: wherein the processor (#902) is configured to monitor the time period to pressurize the at least one pneumatic brake pipe (see at least ¶0062-64 and ¶0066) when recharging the brake system (see at least ¶0062-66).
Mathew is performing the check before the train departs (¶0062-66) and does not specifically teach:
wherein the processor is configured to monitor the time period to pressurize the at least one pneumatic brake pipe in response to at least one of a system startup self-test, an initiation of brake release or penalty recovery, a completion of a sensor calibration process, an entry into a charge mode, a brake recovery test, and a brake application that spans an available pressure range.
However Schlosseer teaches:
wherein the processor (see at least Fig 1; #4; and pg. 16; “An electronic evaluation unit 4”), is configured to monitor the time period to pressurize the at least one pneumatic brake pipe (see at least Fig 2; Detection of measured variable at changeover; and pg. 8-9; in order to calculate the volume of the main air line by integrating the throughflow during the venting of the main air line.) in response to at least one of a system startup self-test, an initiation of brake release or penalty recovery, a completion of a sensor calibration process, an entry into a charge mode, a brake recovery test, and a brake application that spans an available pressure range (see at least Fig 2; Steady state I and Steady state II; pg. 8-9; Preferably, the detection of a measured variable by sensors is only carried out starting from the steady state of an existing braking stage I. during the execution of the following braking stage II. until a steady state is reached again within this braking stage II.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Mathew by monitoring the time period to pressurize the pneumatic brake pipe in response to a brake application that spans an available pressure range as taught by Schlosseer, because doing so would allow the system to detect the train length while in operation (see Schlosseer pg. 9-10).  Thus making the system more useful. 
With respect to claim 19
Mathews teaches:
wherein estimating a total volume of the at least one pneumatic brake pipe includes calculating a total volume of the at least one pneumatic brake pipe according to the monitored airflow rate over time minus the determined constant value (see at least Fig 9; #816; and ¶0062-64; Discussing looking at the flow rate and time period to determine the volume of air in the line #816.).
Mathews does not go into details of all the factors used to properly calculate the train length and therefore does not specifically teach:
wherein the processor is configured to execute the instructions to determine a constant value for at least one of pneumatic brake pipe leakage, railroad car lacing while charging, and a charge of car reservoirs,
calculating a total volume of the at least one pneumatic brake pipe according to the monitored airflow rate over time minus the determined constant value. (emphasis added)
However Schlosseer teaches:
wherein the processor is configured to execute the instructions to determine a constant value for at least one of pneumatic brake pipe leakage, railroad car lacing while charging, and a charge of car reservoirs (see at least pg. 10-17; Discussing compensating for leakage when determining train length.),
calculating a total volume of the at least one pneumatic brake pipe according to the monitored airflow rate over time minus the determined constant value (see at least pg. 10-17; Discussing compensating for leakage when determining train length.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention as filed to modify the teachings of Mathews by compensating for leakage when determine the length of a train as taught by Schlosseer, because doing so would allow for the train to better determine the amount of air actually in the brake pipe (see at least Schlosseer pg. 6-7).  Thus making the determination of the train length more accurate.  
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0158213 (Mathews et al.) 
With respect to claim 9 
Although Mathews teaches:
not allowing the train to move when the train length is different than expected (see at least ¶0069).
Mathews does not specifically state:
wherein the processor is configured to inhibit penalty brake recovery of the RCL system when the at least one pneumatic connection is cut out from the at least one locomotive.
However preventing a train from moving due to certain conditions would read on the “inhibit penalty brake recovery” if the train is stopped because certain conditions.  With respect to Mathews if the train not allowed to embark on the trip due to a length inconsistency that would be considered “penalty braking” and continuously not allowing the train to embark would be inhibiting penalty brake recovery.  Furthermore the term “when” does not mean that the condition following the “when” is detected.    In Mathews, if the pneumatic connection is cut out from the locomotive the length of the train would be incorrect in most circumstances and thus prevent the train from moving.
Therefore Mathews teaches a situation: 
wherein the processor is configured to inhibit penalty brake recovery of the RCL system when the at least one pneumatic connection is cut out from the at least one locomotive.
With respect to claim 20
Mathews teaches determining the length of a train in paragraphs 0062-66, however, Mathews does not disclose what the train lengths detected are.  Therefore Mathews does not specifically disclose:
wherein the categorized brake pipe volume includes at least a first category indicative of zero connected railroad cars, a second category indicative of a first range of connected railroad cars greater than zero, and a third category indicative of a second range of connected railroad cars greater than the first range.
However when using the system of Mathews there could be multiple different train configurations which would be detected including zero, a first range, and a second range greater than a first range.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed that when using Mathews to detect the number of railcars it would be able to detect different numbers of railcars.  The Examiner further notes that as written the term range is fairly broad, and there is no indication in the claims of the importance to the ranges (i.e. changing a braking mode depending on the range).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 102010011949 – Calculates the volume in the main air line to determine train length.
EP 3476678 – Uses the resonance of the pressure in the brake pipe to determine the length of the brake pipe.
JP 2008-222003 – determines the train length by using the rate at which air pressure decreases/increases. 
US 2017/0274918 – Discusses using train length to determine if there should be penalty braking. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL F. WHALEN
Examiner
Art Unit 3661



/M.F.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661